Citation Nr: 0023874	
Decision Date: 09/08/00    Archive Date: 09/12/00

DOCKET NO.  96-45 520A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Theodore C. Jarvi, Attorney at 
Law


ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel





INTRODUCTION

The veteran served on active duty from January 1972 to August 
1973.  The record indicates that he is currently incarcerated 
in Arizona.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 1996 rating decision of the Department of 
Veterans Affairs (VA) Phoenix Regional Office (RO), in which 
the RO declined to reopen a claim of service connection for a 
psychiatric disorder.  The RO had previously denied that 
claim in an October 1987 rating decision.  

For the reasons discussed below, the claim is reopened.  
After the veteran perfected his appeal, he alleged that he 
experienced stressors in service warranting service 
connection for post-traumatic stress disorder (PTSD).  
Thereafter, the RO restyled the issue, which for appellate 
review is as stated on the title page of this decision.  

In June 2000, the veteran's representative submitted 
additional evidence directly to the Board.  That evidence 
consisted of various in-service documents, including a 
request for a psychiatric examination, a "National Agency 
Request Check", a "Statements for Enlistment", a 
certificate signed by the veteran authorizing the release of 
information, and a response to a U.S. Army recruiting 
station's request for a local police records check.  
Pertinent evidence submitted after the claim is certified to 
the Board must be considered by the RO prior to any 
determination by the Board, unless the veteran waives initial 
consideration of that evidence by the RO.  38 C.F.R. 
§ 20.1304(c).  

Although neither the veteran nor his representative filed a 
waiver of initial RO consideration, in this case the 
additional evidence is not pertinent and need not be 
considered by the RO prior to any determination by the Board.  
The additional evidence outlined above merely shows a request 
by the veteran's commanding officer for a psychiatric 
examination, the results of police background checks, and 
answers the veteran gave at his enlistment to questions 
regarding his legal background.  These documents are silent 
as to the causation of any psychiatric disorder, or a 
relationship between a current psychiatric disorder and 
service, which was the basis of the September 1987 denial of 
the claim.  Because these documents are not pertinent to this 
appeal, they need not be reviewed by the RO prior to the 
Board's decision here.  

In a July 2000 supplemental brief, the veteran's 
representative argued that VA had a duty to assist the 
veteran in obtaining copies of medical records from a service 
medical facility where the veteran was hospitalized in 1973 
after being diagnosed with a psychiatric disorder.  Records 
concerning that hospitalization, though, are associated with 
the claims file and were considered by the RO.  There is no 
indication that there are pertinent records from that VA 
medical facility which have not been obtained.  

When the veteran filed his claim, Disabled American Veterans 
represented him.  In June 2000, he filed a VA Form 22a 
(Appointment of Individual as Claimant's Representative) 
naming a private attorney as his representative.  


FINDINGS OF FACT

1.  The RO last denied the veteran's claim of entitlement to 
service connection for a psychiatric disorder in an October 
1987 rating decision; the RO notified the veteran of the 
rating decision by an October 21, 1987 letter; the veteran 
did not appeal.  

2.  Since the October 1987 rating decision, the veteran 
submitted new and material evidence bearing directly and 
substantially on his claim seeking service connection for a 
psychiatric disorder.  

3.  No competent medical evidence has been submitted linking 
a current psychiatric disability to service or to the one-
year presumptive period immediately following service.  

4.  No competent medical evidence has been submitted showing 
a current diagnosis of PTSD.  


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a 
psychiatric disorder is reopened.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (2000).

2.  The claim of service connection for a psychiatric 
disorder, to include PTSD, is not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The evidence of record prior to the October 1987 rating 
decision is as follows:

? Service medical records included a December 1971 
induction examination and medical history as given by 
the veteran, both of which were negative for indicating 
that he had a psychiatric disorder prior to his entry 
into active duty.  Service medical records revealed 
initial in-service treatment for a psychiatric disorder 
in January 1973.  At that time, the veteran described a 
history of a turbulent childhood, and reported frequent 
family fights that resulted in feelings of 
"nervousness."  He stated that he joined the Army to 
try and get away from his problems, but decided that he 
disliked the Army and wanted to leave military service.  
Initial diagnosis in January 1973 was acute 
schizophrenia, undifferentiated type. 

? An in-service hospitalization report dated later in 
January 1973 indicated that the veteran admitted to 
feigning symptoms and stated that he wanted a "QMP 
discharge" because he did not want to be labeled a 
"dud" or schizophrenic.  The service examiner noted 
that the veteran outlined a reasonable explanation of 
his manipulations of symptoms.  On mental status 
evaluation, the veteran appeared concerned about his 
"game" and that it had "gone too far."  The examiner 
found that the veteran manifested no symptoms of 
schizophrenia, depression, anxiety, or other neuroses 
or psychoses.  The diagnosis was changed to chronic 
sociopathic personality, moderate, manifested by anger, 
hostility, and manipulation.  It was noted that the 
personality disorder existed prior to the veteran's 
service.

? In an in-service July 1973 clinical abstract, a service 
psychiatrist recommended that the veteran be separated 
from service after he was found unsuitable due to a 
character and behavior disorder.  The psychiatrist 
reported that his personality was characterized by 
sociopathic tendencies, manifested by hostility and an 
inability to handle pressure "demonstrated . . . [by] 
an unstable social history which was precipitated by a 
very insecure home life."  The psychiatrist reported 
that the veteran's performance had been marginal, and 
demonstrated his inability to relate meaningfully to 
cadre or peers.  It was reported that he tended to 
internalize the pressure of every day life until it 
reached a degree where he acted out in hostile 
behavior.  The clinical abstract also reflects that he 
twice received nonjudicial punishment and one Special 
Court-Martial for assault.

? Post-service private medical records showed that the 
veteran was treated for alcoholism in 1984.  Those 
records revealed diagnoses in April 1985 of dysthymia, 
chronic alcohol abuse, and mixed personality 
disturbance with inadequate and antisocial features.  A 
July 1985 private clinical record indicated that the 
veteran was without a mental disorder.  

The evidence submitted subsequent to the October 1987 
decision is as follows:  

? In January 1996, the veteran filed a claim of service 
connection for "[m]ental [h]ealth disorders which 
began in the Army in Germany [in] 1972 [while on] 
active duty."  In an attached statement, he reported 
that he was harassed and punished in service to such a 
degree that he suffered a nervous breakdown.  He did 
not provide details of the alleged harassment and 
punishment.  He reported that psychiatric disorders 
caused him to be incarcerated on three different 
occasions after his separation from service.

? VA hospital records reflected treatment the veteran 
received between September 1983 and February 1984.  In 
a September 1983 intake note, the veteran complained of 
increased irritability over the prior year, which he 
correlated to decreased alcohol intake.  He reported 
that he was "mad about something -- I don't know 
what."  The veteran denied that he had a psychiatric 
history that pre-existed service.  Regarding his 
service, he described that he was immature and unable 
to cope with the stress of military life, and thus got 
involved with drugs and alcohol while on active duty.  
He reported that he experienced a drug-related 
"episode" shortly after he entered service, describing 
that incident as a "nervous breakdown."  The veteran 
stated that he was returned to active duty shortly 
after being treated for the nervous breakdown.  He 
described himself at that time as quick-tempered and 
violent, and reported that he was court-martialed after 
he assaulted and harmed a superior officer.  The Axis I 
diagnosis was continuous alcohol and marijuana abuse; 
episodic mixed substance abuse; and "[rule out] 
[a]typical [a]ffective disorder, given history of 
instability, anxiety, and insomnia, but no clear 
diagnosis of another disorder."  The physician 
reported that the most accurate Axis II diagnosis was 
adult antisocial behavior.

? Clinical records were obtained from the Texas 
Department of Corrections showing examinations and 
treatment for numerous physical and psychiatric 
disorders the veteran experienced while incarcerated 
between July 1985 and September 1990.  Those records 
showed an Axis I diagnosis of substance abuse and 
paranoia, both in remission.  Those medical records 
also reflected that the veteran was treated for paint 
and glue sniffing while incarcerated.

? Outpatient records were obtained from a state hospital 
in Oklahoma reflected that the veteran was admitted 
into that facility for alcohol detoxification in 
November 1991.  During that hospitalization, the Axis I 
diagnosis was polysubstance abuse (alcohol and 
marijuana), and intermittent explosive disorder.  The 
Axis II diagnosis was antisocial traits.  The hospital 
records reflected that the veteran had recently 
completed a seven-year prison sentence; they did not 
contain any references to his military service other 
than his period of his service.  

? Medical records obtained from a community mental health 
hospital in Oklahoma, dated between February and June 
1992, reflected treatment the veteran received after 
presenting with problems related to depression and 
anxiety.  Mental health examiners related the problems 
to a history of alcohol abuse and violence.  Those 
records indicated that he continued to abuse alcohol 
during treatment, which contributed to racing thoughts 
and belligerence.  On termination of treatment, a final 
assessment showed that the veteran was noncompliant, 
appeared to be actively abusing alcohol, and appeared 
hostile and belligerent at times.  Those records were 
negative for either a psychiatric disorder or 
psychiatric history related to the veteran's service.

? Medical records obtained from the Arizona Department of 
Corrections reflected treatment the veteran received 
between October 1992 to March 1997.  An examination 
report generated at initial intake in October 1992 
noted the veteran's history of alcohol abuse.  
Psychiatric examination reports reflected that the 
veteran complained of anxiety, depression, 
hallucinations, and delusions.  The pertinent diagnosis 
was anxiety disorder with some paranoia.  In March 
1997, an examining psychologist assessed that the 
veteran was stable, but had a high degree of anger and 
poor impulse control.  None of the records obtained 
from the Arizona Department of Corrections reflected 
clinical findings or opinions regarding the etiology of 
the psychiatric disorders.  

? In a letter received by the RO in November 1997, the 
veteran refuted the evidence in the claims file 
concerning his family and military history.  He 
reported that he had a "normal" childhood and 
education, did well in school, and led a relatively 
sheltered life prior to his service.  He stated that 
the traumatic experiences he sustained during service 
involved daily harassment and physical attacks by a 
noncommissioned officer.  The veteran expressed that 
the daily harassment eventually caused him to live in 
terror and fear for his life.  He also recalled being 
harassed at a later time by a platoon leader on a 
regular basis, caused him to assault the platoon leader 
"pretty bad . . . ."  The veteran denied abusing 
alcohol and drugs while on active duty.

II.  Analysis

A.  New and Material Evidence

The RO, in a September 1987 rating decision, denied the 
veteran's claim of entitlement to service connection for a 
psychiatric disorder.  The RO notified him of that 
determination in a September 18, 1987 letter.  Thereafter, 
the record shows receipt of further evidence.  In an October 
1987 rating decision, the RO again denied the claim and 
notified the veteran in an October 21, 1987 letter.  Rating 
decisions are final if the veteran does not file a notice of 
disagreement within one year after the RO's notice to him of 
the rating decision.  38 C.F.R. §§ 20.200, 20.302.  Because 
the veteran did not file a timely notice of disagreement 
within that one-year period, the October 1987 rating decision 
became final one year later, in October 1988.  

A claim may be reopened and the former disposition reviewed 
if new and material evidence is presented or obtained with 
respect to the claim which has been disallowed.  38 U.S.C.A. 
§ 5108.  

New and material evidence is defined as evidence 
not previously submitted to agency decisionmakers 
which bears directly and substantially upon the 
specific matter under consideration; which is 
neither cumulative nor redundant; and which, by 
itself or in connection with evidence previously 
assembled, is so significant that it must be 
considered in order to fairly decide the merits of 
the claim.  

38 C.F.R. § 3.156(a) (emphasis in the original).  Evidence 
may be considered new and material if it contributes "to a 
more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
will not eventually convince the Board to alter its ratings 
decision."  Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 
1998).  Newly presented evidence need only be probative as to 
each element that was a specified basis for that last 
disallowance.  Evans v. Brown, 9 Vet. App. 273, 284-285 
(1996).  The credibility of the evidence is presumed.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  

The Board must first determine whether the veteran has 
presented new and material evidence under 38 C.F.R. 
§ 3.156(a) in order to have a finally denied claim reopened 
pursuant to 38 U.S.C.A. § 5108.  Then, if new and material 
evidence has been presented, the Board must determine 
whether, based upon all the evidence of record in support of 
the claim, the claim as reopened (as distinguished from the 
original claim) is well grounded.  If the claim is well 
grounded, the Board may then proceed to evaluate the merits 
of the claim after ensuring VA's duty to assist has been 
fulfilled.  Elkins v. West, 12 Vet. App. 209, 211 (1999).

The additional medical records and the statements by the 
veteran obtained subsequent to the October 1987 rating 
decision constitute new and material evidence.  In their 
totality, they provide a more complete picture of the claimed 
psychiatric disability.  Accordingly, the Board concludes 
that the additional evidence presented since the October 1987 
rating decision is new and material.  The claim of service 
connection for a psychiatric disorder is reopened.  



B.  Well Groundedness Determination

The Board may now proceed to determining whether the reopened 
claim, as well as the claim of service connection for PTSD, 
is well grounded, plausible and meritorious on its own or 
capable of substantiation.  If he has not, the veteran's 
appeal must fail.  38 U.S.C.A. § 5107(a).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Because the veteran 
served continuously for 90 days or more during a period of 
war, psychosis manifest to a degree of 10 percent within one 
year from the date of termination of such service shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection for PTSD requires 
medical evidence diagnosing PTSD; a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f) (1997 and 
2000).  

A well-grounded claim generally requires (1) medical evidence 
of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  See 38 U.S.C.A. § 1131; 
38 C.F.R. § 3.303; Caluza v. Brown, 7 Vet. App. 498, 506 
(1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  A 
well-grounded claim of service connection for PTSD requires 
medical evidence of a current disorder, lay evidence, 
presumed credible, of an in-service stressor, and medical 
evidence linking the two.  Gaines v. West, 11 Vet. App. 353, 
357 (1998); Cohen (Douglas) v. Brown, 10 Vet. App. 128 
(1997).  

A claim for service-connection for a disability must be 
accompanied by evidence that establishes that the claimant 
currently has the claimed disability.  The failure to 
demonstrate a current disability constitutes failure to 
present a plausible or well-grounded claim.  Chelte v. Brown, 
10 Vet. App. 268, 271 (1997); Brammer v. Derwinski, 3 .Vet. 
App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992).  An allegation that a disorder is service 
connected is not sufficient; the veteran must submit evidence 
in support of a claim that would "justify a belief by a fair 
and impartial individual that the claim is plausible."  38 
U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  The quality and quantity of the evidence required to 
meet this statutory burden of necessity will depend upon the 
issue presented by the claim.  Grottveit, 5 Vet. App. at 92-
93.  The Board is not free to judge the weight or credibility 
of the evidence at the well-groundedness stage, except to the 
extent that it may determine certain evidence to be 
inherently incredible or beyond the competence of the 
witness.  King (Roderick) v. Brown, 5 Vet. App. 19, 21 
(1993).  

Where the determinative issue involves medical etiology or a 
medical diagnosis, competent medical evidence that a claim is 
"plausible" or "possible" is required for the claim to be 
well grounded.  See Epps v. Gober, 126 F.3d 1464, 1469 (Fed. 
Cir. 1997) (adopting a definition of a well-grounded claim as 
set forth in Caluza, 7 Vet. App. at 506); Grottveit, 5 Vet. 
App. at 93.  This burden may not be met merely by presenting 
lay testimony, as lay persons are not competent to offer 
medical opinions.  See, e.g., Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  

With regard to the PTSD aspect of the claim, the claims file 
is entirely devoid of any such diagnosis at any time during 
or after service.  Without a current diagnosis of PTSD, that 
aspect of the claim is not plausible.  Chelte, 10 Vet. App. 
at 271.  As for the diagnoses of antisocial personality and 
mixed personality disturbance, a personality disorder is not 
a disease within the meaning of the law governing the award 
of compensation benefits.  38 C.F.R. § 3.303(c).  Therefore, 
that aspect of the claim cannot be well grounded.  As for the 
diagnoses of alcohol and drug abuse and dependence, direct 
service connection is precluded for disability resulting from 
alcohol or drug abuse or dependence.  38 U.S.C.A. § 105(a); 
VA O.G.C. Prec. Op. 7-99 (Jun. 9, 1999); VA O.G.C. Prec. Op. 
2-98 (Feb. 10, 1998); 38 C.F.R. §§ 3.1(m), 3.301(a), (c)(2), 
(d).  See also Barela v. West, 11 Vet. App. 280 (1998) 
(service connection on a secondary basis may be established, 
but compensation benefits may not be paid for such 
disability).  Therefore, that aspect of the claim cannot be 
well grounded.  

The remaining psychiatric diagnosis is for dysthymic 
disorder, first noted in April 1985 private clinical records, 
thereby satisfying the initial element of a well-grounded 
claim.  The service medical records included findings of 
acute schizophrenia.  Although that diagnosis was apparently 
repudiated by the time the veteran separated from service, it 
is a psychiatric diagnosis in service and that finding 
satisfies the second element of a well-grounded claim.  The 
third element requires competent medical evidence linking the 
dysthymic disorder first noted in April 1985 to service or to 
the one-year period following service.  

Although the veteran has asserted that a current psychiatric 
disorder was related to service, that assertion addresses a 
question of medical causation requiring medical expertise.  
Generally, statements prepared by lay persons ostensibly 
untrained in medicine cannot constitute competent medical 
evidence to render a claim well grounded.  A layperson can 
certainly provide an eyewitness account of an claimant's 
visible symptoms.  Layno v. Brown, 5 Vet. App. 465, 469 
(1994).  However, the capability of a witness to offer such 
evidence is different from the capability of a witness to 
offer evidence that requires medical knowledge.  For the most 
part, a witness qualified as an expert by knowledge, skill, 
experience, training, or education must provide medical 
testimony.  Espiritu, 2 Vet. App. at 494-95.  The record does 
not indicate that the veteran has the requisite medical 
expertise to provide competent medical evidence establishing 
such a relationship.  His assertions regarding these matters 
are not sufficient to establish a well-grounded claim.  

While the medical evidence reflects diagnosis and treatment 
of a psychiatric disorder post service, no medical evidence 
of record expressly links the current diagnosis (first noted 
in April 1985) to service (ending in August 1973) or the 
expiration of the one-year period after service separation 
(in August 1974).  The VA hospital records showing treatment 
from September 1983 to February 1984 revealed a current 
diagnosis and references to the veteran's verbal history of 
his service, but no medical comment linking the two.  
Clinical records from the Texas and Arizona departments of 
corrections from February 1985 to September 1990 and from 
October 1992 to March 1997 showed no more than current 
treatment, without any discussion of the etiology of the 
disorders treated.  State and community hospital records in 
November 1991 and from February to June 1992 indicated 
current treatment and a vague history of past psychiatric 
problems, but no linkage between the current treatment and 
service.  The lack of any such linkage over the course of 
more than 10 years from August 1974 to April 1985 does not 
satisfy the third element of a well-grounded claim.  The 
claim is not well grounded and VA cannot assist the veteran 
in the development of facts pertinent to the claim.  See 38 
U.S.C.A. § 5107(a); Morton v. West, 12 Vet. App. 477, 485 
(1999).  

C.  Other Considerations

The veteran contends that VA has a duty to assist him, 
despite the Board's determination that the claim is not well 
grounded.  Citing to the VETERANS BENEFITS ADMINISTRATION MANUAL 
(M21-1), his representative argues that a claim must be fully 
developed prior to determining if it is well grounded.  

Pertinent law and binding judicial precedent hold otherwise.  
In Morton, 12 Vet. App. at 485, the U.S. Court of Appeals for 
Veterans Claims (Court), specifically addressing the argument 
advanced by the veteran, found that VA cannot undertake to 
assist a claimant in developing facts pertinent to a claim 
absent the submission and establishment of a well-grounded 
claim.  Accordingly, any perceived or actual failure by VA to 
render assistance in the absence of a well-grounded claim 
cannot be legal error.  Id. at 486.  Without a well-grounded 
claim, both the Court and the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) have held that 38 U.S.C.A. 
§ 5107(a) imposes no duty on VA to assist in a claim's full 
development.  See Epps v. Brown, 126 F.3d 1464, 1467-68 (Fed. 
Cir. 1997) (duty to assist does not attach until the veteran 
has met his burden of submitting a well-grounded claim); 
Meyer v. Brown, 9 Vet. App. 425, 433-34 (1996) (to permit a 
duty to assist prior to submission of a plausible claim would 
make 38 U.S.C.A. § 5107(a) a nullity); Grottveit 5 Vet. App. 
at 93 (assistance required only after establishment of a 
well-grounded claim); Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990) (duty to assist applies only after initial burden 
of well-grounded claim satisfied).  Moreover, the Board is 
not bound by an administrative issuance (M21-1) that is in 
conflict with binding judicial decisions.  38 C.F.R. § 19.5 
(Board generally is not bound by VA manuals).  In the absence 
of a well-grounded claim, VA is under no obligation to assist 
the veteran in the further development of the claim.  

Although where a claim is not well grounded VA does not have 
a duty to assist the claimant in developing facts pertinent 
to the claim, VA may be obligated under 38 U.S.C.A. § 5103(a) 
to advise a claimant of evidence needed to complete the 
application.  This obligation depends upon the particular 
facts of the case and the extent to which VA has advised the 
claimant of the evidence necessary to be submitted with a VA 
benefits claims.  Robinette v. Brown, 8 Vet. App. 69 (1995).  

In this case, the RO fulfilled its obligation under § 5103(a) 
in the November 1996 statement of the case and in the 
September 1997 and October 1998 supplemental statements of 
the case in which the veteran was informed that the reason 
for the denial of the claim was the lack of any evidence 
linking a current psychiatric disorder to service.  
Furthermore, by this decision, the Board is informing the 
veteran of the evidence which is lacking and that is 
necessary to make the claim well grounded.  

When the Board addresses in its decision a question that has 
not been addressed by the RO, in this case well groundedness, 
it must consider whether the veteran has been given adequate 
notice to respond and, if not, whether he has been prejudiced 
thereby.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The 
Board finds that the veteran has been accorded ample 
opportunity by the RO to present argument and evidence in 
support of his claim.  Any error by the RO in deciding this 
case on the merits, rather than being not well grounded, was 
not prejudicial to the veteran.


ORDER

New and material evidence has been submitted to reopen the 
claim of entitlement to service connection for a psychiatric 
disorder, to include PTSD.

The claim for service connection for a psychiatric 
disability, to include PTSD, is denied.  



_____________________________
	Jeffrey J. Schueler
	Acting Member, Board of Veterans' Appeals


 


